Case 9:19-cv-81179-RAR Document 55 Entered on FLSD Docket 04/12/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               PALM BEACH COUNTY DIVISION

  ILLOOMINATE MEDIA, INC., et al,                     )
                                                      )       Case No. 9:19-cv-81179-RAR
                                                      )
         Plaintiffs,                                  )
                                                      )
  v.                                                  )
                                                      )
  CAIR FOUNDATION, INC., and                          )
  CAIR FLORIDA, INC.                                  )
                                                      )
         Defendant.                                   )

       CAIR FOUNDATION. INC. AND CAIR FLORIDA, INC.’S JOINT MOTION FOR
                  ATTORNEYS’ FEES AND ADDITIONAL COSTS

         CAIR Foundation, Inc. (“CAIR Foundation”) and CAIR Florida, Inc. (“CAIR FL”) moves

  for attorneys’ fees and additional costs under the Florida Offer of Judgment Statute, Fla Stat. §

  768.79.

         On October 2, 2019, CAIR Foundation and CAIR Florida made a joint offer of judgment

  under the Florida Offer of Judgment Statute. Exhibit A. The offer was in writing, named the

  Plaintiffs, stated that it was made under Section 768.79, stated with particularity that no amount

  of the offer was set aside for punitive damages, and stated the total amount, which was $1. The

  offer also noted that the $1 was to be split between the two plaintiffs and payment would be split

  by the two defendants. The offer noted that it included attorneys’ fees, that no non-monetary

  conditions were being offered, and that the offer was to resolve “all damages that would otherwise

  be awarded in a final judgment in the action in which the proposal is served,” with a caption and

  case number listed in the offer.

         The offer was not accepted within 30 days.




                                                  1
Case 9:19-cv-81179-RAR Document 55 Entered on FLSD Docket 04/12/2021 Page 2 of 10




          On March 25, 2021, counsel for Defendants had a telephonic meet and confer with counsel

  for Plaintiffs. During this call, counsel for Plaintiffs respectfully informed counsel for Defendants

  that Plaintiffs would be opposing Defendants’ motion. Counsel for Defendants noted the

  requirement in Local Rule 7.3(a) that “[w]ithin fourteen (14) days after service of the motion, the

  respondent shall describe with reasonable particularity each time entry or nontaxable expense to

  which it objects, both as to issues of entitlement and as to amount, and shall provide supporting

  legal authority.” Counsel for Defendants respectfully noted that Defendants would not be

  complying with this requirement.

                                             ARGUMENT

     I.      CAIR National and CAIR FL are Entitled to Attorneys’ Fees and Additional
             Costs under the Florida Offer of Judgment Statute

          The Court in this case has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332.

  In diversity actions, federal courts are to apply state substantive rules. See McMahan v. Toto, 256

  F.3d 1120, 1131 (11th Cir. 2001). Statutes such as Florida’s offer of judgment that allow for

  recovery of attorneys’ fees are substantive. See id. at 1132; see also Tanker Management, Inc. v.

  Brunson, 918 F.2d 1524, 1527 (11th Cir. 1990); Walker v. Bozeman, 243 F.Supp.2d 1298, 1304

  (N.D. Fla. 2003); Dictiomatic, Inc. v. United States Fidelity & Guaranty Co., 127 F.Supp.2d 1239,

  1244-45 (S.D. Fla. 1999); Garan Inc. v. MN Aivik, 907 F. Supp. 397, 399 (S.D. Fla. 1995); Hold

  v. Manzini, 736 So.2d 138 (Fla. 3d DCA 1999). So Florida’s offer of judgment statute applies to

  CAIR Foundation and CAIR FL’s request.

          Florida’s offer of judgment statute creates a right of recovery for attorneys’ fees when:

  (i) a party has served a demand or offer of judgment and (ii) the final judgment is at least twenty-

  five percent less than the offer or demand. See Fla. Stat. § 768.79; Dictiomatic, 127 F.Supp.2d at




                                                    2
Case 9:19-cv-81179-RAR Document 55 Entered on FLSD Docket 04/12/2021 Page 3 of 10




  1244; Vines v. Mathis, 867 So.2d 548, 549 (Fla, 1st DCA 2004) (a finding of no liability triggers

  the statute after an offer of judgment has been made).

         As explained above, Defendants made a joint offer of judgment of $1 on October 2, 2019

  (Exhibit A), that was not accepted by Plaintiffs. In making that offer, Defendants complied with

  the technical aspects of the statute and the accompanying rule of civil procedure. See Fla Stat.

  § 78.79 and Fla. R. civ. P. 1.442; see also McMahon, 256 F.3d at 1131. The offer of judgment

  statute and Fla. R. Civ. P. 1.442 require that an offer must: (i) be in writing; (ii) name the party

  making it and the party to whom it was made; (iii) state the amount offered to settle a claim for

  punitive damages, if any; (iv) state the total amount of the offer and all non-monetary terms of the

  proposal; (v) identify the claim or claims the proposal is attempting to resolve; (vi) state with

  particularity any relevant conditions; (vii) state whether the proposal includes attorneys’ fees; and

  (viii) include a certificate of service. Fla. R. Civ. P. 1.442. Defendants’ offer satisfied all of these

  requirements.

         On October 22, 2019 this Court dismissed all claims against CAIR FL. Dkt. 19. On

  November 19, 2019 this Court dismissed all claims against CAIR Foundation. Dkt. 33. Plaintiffs

  appeal was rejected, a mandate was issued, and fees for the appeal was transferred to this Court.

  Dkt 50. The final judgment was thus $0, which is more than twenty-five percent less than the offer

  or demand.

         Unless an offeree demonstrates that a settlement offer was not made in good faith, the

  award of attorneys’ fees, from the date of service of the offer of settlement, is mandatory. See

  Eagleman v. Eagleman, 673 So.2d 946, 947 (Fla. 4th DCA 1996) (noting that once statutory

  prerequisites have been satisfied, the statute creates a mandatory right to attorney’s fees); Schmidt




                                                     3
Case 9:19-cv-81179-RAR Document 55 Entered on FLSD Docket 04/12/2021 Page 4 of 10




  v. Fortner, 629 So.2d 1036, 1040 n.6 (Fla. 4th DCA 1993) (burden of establishing absence of good

  faith is on offeree).

               To satisfy the good faith requirement, an offeror need have had merely a reasonable

  foundation upon which it based its offer. See Schmidt, 629 So.2d at 1039. A $1 offer is in good

  faith when the offeror “believes it has no liability and should not be a part of the litigation.” This

  is what CAIR Foundation believed—in particularly in light of the Bernard Affidavit, see Dkt. 12-

  1—and what the Court so found.

               Defendants are thus entitled to its attorneys’ fees from October 2, 2019. See Vines, 867

  So.2d at 549.

         II.      CAIR Foundation and CAIR FL Are Entitled to Attorneys Fees

               A court is to determine what fees are reasonable under Florida Rules of Professional

  Conduct 4-1.5. See Standard Guaranty Ins. Co. v. Quanstrom, 555; So.2d 828, 830 n.3 (Fla. 1990);

  Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145, 1150 (Fla. 1985). Those factors

  are:


               (1) The time and labor required, the novelty, complexity, and difficulty of the
               questions involved, and the skill requisite to perform the legal service properly; (2)
               The likelihood that the acceptance of the particular employment will preclude other
               employment by the lawyer; (3) The fee, or rate of fee, customarily charged in the
               locality for legal services of a comparable or similar nature; (4) The significance
               of, or amount involved in, the subject matter of the representation, the responsibility
               involved in the representation, and the results obtained; (5) The time limitations
               imposed by the client or by the circumstances and, as between attorney and client,
               any additional or special time demands or requests of the attorney by the client; (6)
               The nature and length of the professional relationship with the client; (7) The
               experience, reputation, diligence, and ability of the lawyer or lawyers performing
               the service and the skill, expertise, or efficiency of effort reflected in the actual
               providing of such services; and (8) Whether the fee is fixed or contingent, and, if
               fixed as to amount or rate, then whether the client’s ability to pay rested to any
               significant degree on the outcome of the representation.

  Florida Rules of Professional Conduct 4-1.5.

                                                         4
Case 9:19-cv-81179-RAR Document 55 Entered on FLSD Docket 04/12/2021 Page 5 of 10




         In general, the Court adopts the “federal lodestar approach.” Rowe, 472 So.2d at 1150,

  which is congruous.

         Under the federal lodestar approach, “[i]t is well-settled that attorneys' fees and costs

  should be awarded for litigation performed by in-house counsel if such fees would be awarded for

  the same work performed by outside counsel. Video-Cinema Films, Inc. v. Cable News Network,

  Inc., 98-cv-7128, 2004 WL 213032, at *6 (S.D.N.Y. Feb. 3, 2004) (citing Blum v. Stenson, 465

  U.S. 886 (1984) (other citation omitted)); see Ennia Schadeverzekering, N.V. v. Buzinski, 468

  So.2d 541, 542 (Fla. 1985) (“the amount established by the court may not be based solely on the”

  contract); Key West Seaside, LLC v. Certified Lower Keys Plumbing, Inc., 208 So.3d 718, 721

  (Fla. 2015) (“The fact that another party or a nonparty may have paid the offeror's attorney's fees

  is of no consequence to the question of whether he offeror is entitled to fees and costs pursuant to

  the offer of judgment statute or rule”). “Courts usually determine an appropriate fee for in-house

  counsel's services based on what the appropriate fee would be for work performed by ‘independent

  counsel for similar services.’” Video-Cinema Films, 2004 WL 213032 at *6 (quoting Broadcast

  Music v. R Bar, 919 F. Supp. 656, 661 (S.D.N.Y. 1996)). “Therefore, when applying the lodestar

  calculation, the court may use a reasonable hourly rate that the in-house counsel would be awarded

  if he or she was acting in the capacity of an outside counsel.” Video-Cinema Films, 2004 WL

  213032 at *6 (citing Blum 465 U.S. at 900)).

         CAIR Foundation retained CAIR Legal Defense Fund to represent them in this case. Masri

  Declaration, Exhibit B at ¶ 6. Although CAIR Legal Defense Fund did not charge CAIR

  Foundation specific fees, CAIR Legal Defense Fund—which normally charges a contingency fee

  arrangement to civil rights plaintiffs in cases that support CAIR Legal Defense Fund’s mission—

  ate its typical fees, which diverted legal resources. Id. at ¶¶ 7-8.



                                                    5
Case 9:19-cv-81179-RAR Document 55 Entered on FLSD Docket 04/12/2021 Page 6 of 10




         The CAIR Legal Defense Fund Attorneys who worked on this matter were Justin

  Sadowsky, Carolyn Homer, Gadeir I. Abbas, Lena F. Masri, and Danette Zaghari-Mask. The hours

  spent on this matter by attorneys are set forth in the billing summaries attached. See Exhibits B-F

  (Attorney Declarations). A summary of the reasonable value of the attorneys’ time that CAIR

  Legal Defense Fund Attorneys exercised in this matter, and are requested in this motion, are as

  follows:

  Justin Sadowsky – 166.8 hours at $ 591/hour ($98,578.80)
  Carolyn Homer – 28.6 hours at $388/hour ($11.096.80)
  Gadeir I. Abbas – 26.5 hours at $532 /hour ($14,098)
  Lena F. Masri – 15.5 hours at $532 /hour ($8,246)
  Danette Zaghari-Mask – 13.6 hours at $591/hour ($8,037.60)

  TOTAL – 251.0 hours, $140,057.20 (blended rate $558/hr)

  Also attached hereto is a declaration from Ramon Abadin regarding the reasonableness of the fees

  charged by CAIR Legal Defense Fund attorneys in this case. Mr. Abadin has concluded that the

  attorneys’ fees of $140,057.20 are reasonable. See Exhibit G; see also Greenberg v. Bilotti, 15-

  cv-61730, 2016 WL 524219, at *5 (S.D. Fla. Feb. 10, 2016) ($400 per hour reasonable rate); Valley

  v. Ocean Sky Limo, 82 F. Supp. 3d 1321, 1329 (S.D. Fla. 2015) (same); Jackson v. Grupo Indus.

  Hotelero, S.A., 07-cv-22046, 2010 WL 750301, at *3 (S.D. Fla. Mar. 3, 2010) (same).

         CAIR FL retained The Concept Law Group (and formerly Kain Spielman, P.A., who

  merged with the current firm) to represent them in this case. See Darren Spielman Declaration,

  Exhibit H.

         The attorneys who worked on this matter on behalf of CAIR FL included Darren Spielman,

  Robert Kain, and Nicole Valdivieso. However, during the relevant time period (October 2, 2019

  and forward) being sought herein, only Darren Spielman has time entries. The hours spent on this

  matter by attorneys are set forth in the billing summaries attached. Mr. Spielman’s reasonable



                                                  6
Case 9:19-cv-81179-RAR Document 55 Entered on FLSD Docket 04/12/2021 Page 7 of 10




  value of the attorneys’ time that CAIR FL incurred in this matter, and are requested in this motion,

  include Darren Spielman 19.65 hours at a reduced rate of $300 and $325 per hour for a total of

  $6,463.75. Mr. Spielman’s normal hourly rate is $425.00 but provided CAIR FL a reduced rate of

  $300-325/hr given their status as a non-profit organization and adjusted based upon the District

  Court and Appellate Court proceedings. Mr. Abadin has concluded that the attorneys’ fees of

  $6,4363.75 for CAIR FL and $146,520.95 overall are reasonable. See Exhibit G.



     III.      CAIR National Is Entitled to $1,622.77 in Costs

            CAIR National is also entitled to recover its reasonable statutory costs from the date of

  service of the offer. Under Fla. Stat. Ann. §768.79(1), Greenwich is entitled to “reasonable costs

  and attorney's fees incurred.” Under Fla. Stat. Ann. § 987.843(1), “costs” include “copying,

  electronic research, long distance telephone, facsimile, Federal Express, postage, Pacer, and court

  fees.” N.Y. Life Ins. Co. v. Waxenberg, 2009 WL 5214986, at *6 (M.D. Fla. Dec. 29, 2009) (calling

  such costs “ordinary litigation expenses and for the most part, self explanatory as reasonable and

  necessary”) (original numbers omitted). Reasonable travel expenses are likewise included in costs.

  Beyel Bros., Inc. v. Lemenze, 720 So. 2d 556 (Fla. 4th DCA 1998) (affirming “the award of travel

  costs in connection with a deposition”) (citation omitted). As the declaration of Lena Masri states,

  Masri Declaration (Exhibit B) at ¶¶ 15-16, CAIR Legal Defense Fund seek the following costs, all

  incurred after October 2, 2019:

  Motion to Dismiss hearing costs

  Zaghari-Mask Flight $258.30

  Zaghari-Mask Travel Insurance $5

  Zaghari-Mask Transportation to and from MIA $72.36



                                                    7
Case 9:19-cv-81179-RAR Document 55 Entered on FLSD Docket 04/12/2021 Page 8 of 10




  Zaghari-Mask Hotel $159.78

  Zaghari-Mask Per Diem $50

  Homer Flight (for MTD hearing) $295.96

  Homer Per Diem $50

  Homer – Transportation to DCA $17.76

  Homer – Transportation to Hearing $19.31

  Homer – Transportation from DCA $24.58

  Homer – Print Job for hearing $4.81

  Homer – WiFi on Airline $8

  Transcript from hearing - $280.80

  11th Circuit Appeal Costs

  11th Circuit Admission fee for Justin Sadowsky - $221

  Printing cost for 11th Circuit Briefs - $155.11

  TOTAL: $1,622.77



           As the Masri declarations also states, those costs were necessary incurred in this litigation.

  As the declaration of Ramon Abadin also states, those costs were reasonable. None of these costs

  were included in the Bill of Costs issued in this case. Dkt. 41-42.

     IV.      Ramon Abadin is entitled to $4,800 in fees

           The cost of retaining a testifying expert is a taxable cost under the Offer of Judgment

  statute. See generally R.J. Reynolds Tobacco Co. v. Lewis, 275 So. 3d 747, 749 (Fla. 5th Dist. App.

  2019). Ramon Abadin was retained to testify by affidavit as to the reasonableness of Defendants’




                                                     8
Case 9:19-cv-81179-RAR Document 55 Entered on FLSD Docket 04/12/2021 Page 9 of 10




  fee request, and is further willing to provide live testimony at the request of the Court. Exhibit G.

  He has incurred $4,800 in fees. The Court should award him these fees.


                                           CONCLUSION

         The Court should award CAIR National $140,057.20 in attorneys’ fees and $1,622.77 in

  costs, for a total of $141,679.97 This Court Should award CAIR Florida, Inc. $6,463.75 in

  attorney’s fees. The Court should award Ramon Abadin $4,800 in expert fees. The total award

  should be $152.943.72.



  April 12, 2021

                                                        LENA F. MASRI (DC: 1000019)#
                                                        GADEIR I. ABBAS (VA: 81161)*#
                                                        JUSTIN SADOWSKY (DC: 977642)#
                                                        DANETTE ZAGHARI-MASK (FL:
                                                        789771)
                                                        CAIR LEGAL DEFENSE FUND
                                                        453 New Jersey Ave, SE
                                                        Washington, DC 20003
                                                        Phone: (202) 742-6420
                                                        jsadowsky@cair.com

                                                        # Admitted Pro Hac Vice
                                                        *Licensed in Virgnia, not D.C. Practice
                                                        limited to federal matters

                                                        Attorneys for CAIR Foundation
                                                        /s/Darren Spielman
                                                        Darren Spielman, Esq. (FL Bar No 10868)
                                                        DSpielman@Conceptlaw.com
                                                        The Concept Law Group, P.A.
                                                        6400 N. Andrews Ave., Suite 500
                                                        Fort Lauderdale, Fl 33309
                                                        ph: 754-300-1500
                                                        fax: 754-300-1501
                                                        Counsel for CAIR Florida, Inc.



                                                   9
Case 9:19-cv-81179-RAR Document 55 Entered on FLSD Docket 04/12/2021 Page 10 of 10




                               CERTIFICATE OF COMPLIANCE
   I certify that on March 12, 2021, in compliance with Local Rule 7.3(b), I served by email a
   draft of this fee motion compliant with Local Rule 7.3(a)(1)-(8) on counsel of record for
   Plaintiffs.
                                               /s/ Malick Joof
                                               Malick Joof
                                               Paralegal
                                               CAIR Legal Defense Fund

   I certify that on March 25, 2021, I (counsel for Defendant CAIR Foundation, Inc.) and
   Darren Spielman (counsel for CAIR-Florida) had a telephonic meet and confer with Ronald
   Coleman (counsel for Plaintiffs). During this call, counsel for Plaintiffs respectfully
   informed us that he would be opposing our motion. Mr. Spielman and I expressly noted the
   requirement in Local Rule 7.3(a) that “Within fourteen (14) days after service of the motion,
   the respondent shall describe with reasonable particularity each time entry or nontaxable
   expense to which it objects, both as to issues of entitlement and as to amount, and shall
   provide supporting legal authority.” Mr. Coleman respectfully noted that he would not be
   complying with this requirement.

   I further verify, to the extent not already done so by the accompanying affidavits, the contents
   of this motion.

                                               /s/ Justin Sadowsky
                                               Counsel for CAIR Foundation




                                                 10
